Exhibit 10.1

CARDINAL HEALTH, INC.

PERFORMANCE SHARE UNITS AGREEMENT

This Performance Share Units Agreement (this “Agreement”) is entered into in
Franklin County, Ohio. On [grant date] (the “Grant Date”), Cardinal Health, Inc,
an Ohio corporation (the “Company”), has awarded to [employee name] (“Awardee”)
[target # of units] performance share units (the “Performance Share Units” or
“Award”). The Performance Share Units have been granted pursuant to the Cardinal
Health, Inc. 2005 Long-Term Incentive Plan, as amended to date (the “Plan”), and
are subject to all provisions of the Plan, which are incorporated herein by
reference, and are subject to the provisions of this Agreement. Capitalized
terms used in this Agreement which are not specifically defined have the
meanings ascribed to them in the Plan.

1. Vesting of Performance Share Units.

(a) General. Subject to the provisions of this Agreement, zero to [maximum
percentage] of the Performance Share Units will vest when the Administrator
certifies the payout level (“Payout Level”) as a result of achievement of:
(i) specific performance criteria (the “Performance Goals”) for a performance
period (“Performance Period”) set forth in Exhibit A attached hereto; and
(ii) Qualifying Performance Criteria set by the Administrator for a Performance
Period, if the Award is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.

(b) Change of Control. Notwithstanding Paragraph 1(a) above, in the event of a
Change of Control (but if Awardee makes an election to defer pursuant to Treas.
Reg. § 1.409A-2(a)(5) prior to the Grant Date and such Change of Control occurs
within 12 months from the Grant Date, only if such Change of Control constitutes
a change of control event as defined under Treas. Reg. § 1.409A-3(i)(5)), the
Performance Share Units for each Performance Period will immediately vest and be
paid in an amount equal to the number of Performance Share Units at a Payout
Level based on: (i) actual performance up to the most recent date prior to the
Change of Control on which the achievement of the Performance Goals can be
determined by the Administrator; and (ii) if the Change of Control occurs prior
to the completion of a Performance Period, the projected performance for each
Performance Period, if any, as determined by the Administrator.

2. Transferability. The Performance Share Units are not transferable.

3. Termination of Employment.

(a) General. Except as set forth in this Paragraph 3, if a Termination of
Employment occurs prior to the payment date in Paragraph 5 (the “Payment Date”),
any Performance Share Units allocated to that Performance Period, whether vested
or unvested, shall be forfeited by Awardee.

(b) Death or Disability. If a Termination of Employment occurs prior to the
Payment Date by reason of Awardee’s death or Disability (but if Awardee makes an
election to defer pursuant to Treas. § 1.409A-2(a)(5) prior to the Grant Date
and if such Disability occurs within 12 months from the Grant Date, only if such
Disability constitutes a disability condition as defined under Treas. Reg. §
1.409A-3(i)(4)), but at least 6 months after the Grant Date, then the
Performance Share Units for each Performance Period will not be forfeited but
will vest and be paid as if Awardee had remained employed through the Payment
Date.

(c) Retirement. If a Termination of Employment occurs prior to the Payment Date
by reason of Awardee’s Retirement, but at least 6 months after the Grant Date,
then the Performance Share Units for each Performance Period will vest and be
paid in an amount equal to the number of Performance Share Units that Awardee
would have received if Awardee had remained employed through the Payment Date



--------------------------------------------------------------------------------

multiplied by a fraction, the numerator of which is the number of days in the
Performance Period up to the date of such Termination of Employment, and the
denominator of which is the total number of days in such Performance Period.

(d) Involuntary Termination. If a Termination of Employment by the Cardinal
Group (as defined below), other than a Termination for Cause, occurs after the
end of a Performance Period but prior to the Payment Date, then the Performance
Share Units for the applicable Performance Period will not be forfeited but will
vest and be paid as if Awardee had remained employed through the Payment Date.

4. Special Forfeiture and Repayment Rules. This Agreement contains special
forfeiture and repayment rules intended to encourage conduct that protects the
Company’s and its Affiliates’ (collectively, the “Cardinal Group’s”) legitimate
business assets and discourage conduct that threatens or harms those assets. The
Company does not intend to have the benefits of this Agreement reward or
subsidize conduct detrimental to the Company, and therefore will require the
forfeiture of the benefits offered under this Agreement and the repayment of
gains obtained from this Agreement, according to the rules specified below.
Activities that trigger the forfeiture and repayment rules are divided into two
categories: Misconduct and Competitor Conduct.

(a) Misconduct. During employment with the Cardinal Group and for three years
after the Termination of Employment for any reason, Awardee agrees not to engage
in Misconduct. If Awardee engages in Misconduct during employment or within
three years after the Termination of Employment for any reason, then

(i) Awardee immediately forfeits the Performance Share Units that have not yet
vested or that vested at any time within three years prior to the Misconduct and
have not yet been paid pursuant to Paragraph 5 hereof, and those forfeited
Performance Share Units automatically terminate, and

(ii) Awardee shall, within 30 days following written notice from the Company,
pay to the Company in cash an amount equal to: (A) the gross gain to the Awardee
resulting from the payment of the Performance Share Units pursuant to Paragraph
5 hereof that had vested at any time within three years prior to the date the
Misconduct first occurred (as determined by the Administrator) less (B) $1.00.
The gross gain is the market value of the Shares represented by the Performance
Share Units on the Payment Date.

As used in this Agreement, “Misconduct” means

 

  (A) disclosing or using any of the Cardinal Group’s confidential information
(as defined by the applicable Cardinal Group policies and agreements) without
proper authorization from the Cardinal Group or in any capacity other than as
necessary for the performance of Awardee’s assigned duties for the Cardinal
Group;

 

  (B) violation of applicable Cardinal Group policies, including but not limited
to conduct which would constitute a breach of any representation or certificate
of compliance signed by Awardee;

 

  (C) fraud, gross negligence or willful misconduct by Awardee, including but
not limited to fraud, gross negligence or willful misconduct causing or
contributing to a material error resulting in a restatement of the financial
statements of any member of the Cardinal Group;

 

2



--------------------------------------------------------------------------------

  (D) directly or indirectly soliciting or recruiting for employment or contract
work on behalf of a person or entity other than a member of the Cardinal Group,
any person who is an employee, representative, officer or director in the
Cardinal Group or who held one or more of those positions at any time within the
12 months prior to Awardee’s Termination of Employment;

 

  (E) directly or indirectly inducing, encouraging or causing an employee of the
Cardinal Group to terminate his/her employment or a contract worker to terminate
his/her contract with a member of the Cardinal Group;

 

  (F) any action by Awardee and/or his or her representatives that either does
or could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, prospective
customers, vendors, suppliers and/or employees known to Awardee; and

 

  (G) breaching any provision of any employment or severance agreement with a
member of the Cardinal Group.

(b) Competitor Conduct. If Awardee chooses to engage in Competitor Conduct
during employment or within one year after the Termination of Employment for any
reason, then

 

  (i) Awardee immediately forfeits the Performance Share Units that have not yet
vested or that vested at any time within one year prior to the Competitor
Conduct and have not yet been paid pursuant to Paragraph 5 hereof, and those
forfeited Performance Share Units automatically terminate, and

 

  (ii) Awardee shall, within 30 days following written notice from the Company,
pay the Company an amount equal to: (A) the gross gain to Awardee resulting from
the payment of Performance Share Units pursuant to Paragraph 5 hereof that had
vested at any time since the earlier of one year prior to the date the
Competitor Conduct first occurred (as determined by the Administrator) or one
year prior to the Termination of Employment, if applicable, less (B) $1.00. The
gross gain is the market value of the Shares represented by the Performance
Share Units on the Payment Date.

As used in this Agreement, “Competitor Conduct” means accepting employment with,
or directly or indirectly providing services to, a Competitor in the United
States. If Awardee has a Termination of Employment and Awardee’s
responsibilities to the Cardinal Group were limited to a specific territory or
territories within or outside the United States during the 24 months prior to
the Termination of Employment, then Competitor Conduct is limited to that
specific territory or territories. A “Competitor” means any person or business
that competes with the products or services provided by a member of the Cardinal
Group for which Awardee had business responsibilities within 24 months prior to
Termination of Employment or about which Awardee obtained confidential
information (as defined by the applicable Cardinal Group policies or
agreements).

(c) General.

(i) Nothing in this Paragraph 4 constitutes or is to be construed as a
“noncompete” covenant or other restraint on employment or trade. The provisions
of this paragraph do not prevent, nor are they intended to prevent, Awardee from
seeking or accepting employment or other work outside the Cardinal Group. The
execution of this Agreement is voluntary. Awardee is free to choose to comply
with the terms of this Agreement and receive the benefits offered or else reject
this Agreement with no adverse consequences to Awardee’s employment with the
Cardinal Group.

 

3



--------------------------------------------------------------------------------

(ii) Awardee agrees to provide the Company with at least 10 days written notice
prior to accepting employment with or providing services to a Competitor within
one year after Termination of Employment.

(iii) Awardee acknowledges receiving sufficient consideration for the
requirements of this Paragraph 4, including Awardee’s receipt of the Performance
Share Units. Awardee further acknowledges that the Company would not provide the
Performance Share Units to Awardee without Awardee’s promise to abide by the
terms of this Paragraph 4. The parties also acknowledge that the provisions
contained in this Paragraph 4 are ancillary to, or part of, an otherwise
enforceable agreement at the time this Agreement is made.

(iv) Awardee may be released from the obligations of this Paragraph 4 if and
only if the Administrator determines, in writing and in the Administrator’s sole
discretion, that a release is in the best interests of the Company.

5. Payment.

(a) General. Payment of Performance Share Units will be in Shares. Subject to
the provisions of Paragraphs 4, 5(b) and 5(c), Awardee is entitled to receive
from the Company (without any payment on behalf of Awardee other than as
described in Paragraph 9) one Share for each vested Performance Share Unit on
the 45th day after the end of the Performance Period or on such other date as
determined by the Administrator (provided such date is within the short-term
deferral period specified in Treas. Reg. § 1.409A-1(b)(4)(i)).

(b) Change of Control. Notwithstanding anything herein to the contrary, and
subject to Paragraph 5(c) below, in the event of a Change of Control, the
Payment Date will be the date of such Change of Control.

(c) Elections to Defer Receipt. Elections to defer receipt of the Shares beyond
the Payment Date may be permitted in the discretion of the Administrator
pursuant to procedures established by the Administrator in compliance with the
requirements of Section 409A of the Code.

6. Dividend Equivalents. Awardee will not receive cash dividends on the
Performance Share Units, but will receive a dividend equivalent payment from the
Company in an amount equal to the dividends that would have been paid on each
Share paid under this Agreement if it had been outstanding between the Grant
Date and the Payment Date (i.e., based on the record date for cash dividends).
Subject to an election to defer receipt as permitted under Paragraph 5(c),
dividend equivalent payments will be paid in cash on the Payment Date.

7. Right of Set-Off. By accepting these Performance Share Units, Awardee
consents to a deduction from, and set-off against, any amounts owed to Awardee
that are not treated as “non-qualified deferred compensation” under Section 409A
of the Code by any member of the Cardinal Group from time to time (including,
but not limited to, amounts owed to Awardee as wages, severance payments or
other fringe benefits) to the extent of the amounts owed to the Cardinal Group
by Awardee under this Agreement.

8. No Shareholder Rights. Awardee will have no rights of a shareholder with
respect to the Performance Share Units, including no right to vote any Shares,
until such Shares are paid to Awardee.

 

4



--------------------------------------------------------------------------------

9. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Performance Share Units (including taxes owed with respect
to the cash payments described in Paragraph 6 hereof), regardless of any action
the Company takes with respect to any tax withholding obligations that arise in
connection with the Performance Share Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant, vesting or payment of the
Performance Share Units or the subsequent sale of Shares issuable pursuant to
vested Performance Share Units. The Company does not commit and is under no
obligation to structure the Performance Share Units to reduce or eliminate
Awardee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Performance Share Units (e.g., vesting or payment) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Awardee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Awardee’s acceptance of this Agreement constitutes Awardee’s
instruction and authorization to the Company to withhold on Awardee’s behalf the
number of Shares from those Shares issuable to Awardee under this Award as the
Company determines to be sufficient to satisfy the Tax Withholding Obligation as
and when any such Tax Withholding Obligation becomes due. In the case of any
amounts withheld for taxes pursuant to this provision in the form of Shares, the
amount withheld will not exceed the minimum required by applicable law and
regulations. The Company shall have the right to deduct from all cash payments
paid pursuant to Paragraph 6 hereof the amount of any taxes which the Company is
required to withhold with respect to such payments.

10. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement is governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Performance Share Units and benefits granted herein would
not be granted without the governance of this Agreement by the laws of the State
of Ohio. In addition, all legal actions or proceedings relating to this
Agreement shall be brought exclusively in state or federal courts located in
Franklin County, Ohio and the parties executing this Agreement hereby consent to
the personal jurisdiction of such courts. Awardee acknowledges that the
covenants contained in Paragraph 4 of this Agreement are reasonable in nature,
are fundamental for the protection of the Company’s legitimate business and
proprietary interests, and do not adversely affect Awardee’s ability to earn a
living. In the event that it becomes necessary for the Company to institute
legal proceedings under this Agreement, Awardee shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company in
connection with the proceedings. Any provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
should be construed or limited in a manner that is valid and enforceable and
that comes closest to the business objectives intended by the provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.

11. Action by the Administrator. The parties agree that the interpretation of
this Agreement rests exclusively and completely within the sole discretion of
the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. In fulfilling its
responsibilities hereunder, the Administrator may rely upon documents, written
statements of the parties, financial reports or other material as the
Administrator deems appropriate. The parties agree that there is no right to be
heard or to appear before the Administrator and that any decision of the
Administrator relating to this Agreement,

 

5



--------------------------------------------------------------------------------

including, without limitation, whether particular conduct constitutes Misconduct
or Competitor Conduct, will be final and binding. The Administrator may delegate
its functions under this Agreement to an officer of the Cardinal Group
designated by the Administrator.

12. Prompt Acceptance of Agreement. The Performance Share Units grant evidenced
by this Agreement will, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

13. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Performance Share Unit grant under and participation in the Plan or future
Performance Share Units that may be granted under the Plan by electronic means
or to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of performance share unit grants and the execution of
performance share unit agreements through electronic signature.

14. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, nationally
recognized overnight courier, or certified or registered mail, return receipt
requested, postage prepaid, and will be effective upon delivery to the Company
at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: General Counsel

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

15. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment than provided in this
Agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Termination of Employment by reason of such
specified events will supersede the terms hereof to the extent permitted by the
terms of the Plan.

16. Recoupment. The Agreement will be administered in compliance with
Section 10D of the Securities Exchange Act of 1934, as amended, and any
applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the Shares may be traded. In its discretion, moreover, the
Administrator may require repayment to the Company of all or any portion of this
Award if the amount of the Award was calculated based upon the achievement of
certain financial results that were subsequently the subject of a restatement of
the Company’s financial statements, the Awardee engaged in misconduct that
caused or contributed to the need

 

6



--------------------------------------------------------------------------------

for the restatement of the financial statements, and the amount payable to the
Awardee would have been lower than the amount actually paid to the Awardee had
the financial results been properly reported. This Paragraph 16 is not the
Company’s exclusive remedy with respect to such matters. This Paragraph 16 will
not apply after a Change of Control.

17. Amendment. Any amendment to the Plan will be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment will impair the rights of Awardee with respect to an
outstanding Performance Share Unit unless agreed by Awardee and the Company,
which agreement must be in writing and signed by Awardee and the Company. Other
than following a Change of Control, no such agreement will be required if the
Administrator determines in its sole discretion that such amendment either:
(a) is required or advisable in order for the Company, the Plan or the
Performance Share Units to satisfy any Applicable Law or to meet the
requirements of any accounting standard; or (b) is not reasonably likely to
significantly diminish the benefits provided under the Performance Share Units,
or that any such diminishment has been adequately compensated.

 

CARDINAL HEALTH, INC. By:  

 

Its:  

 

 

7



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description pertaining to the Plan; (b) accepts this Agreement and
the Performance Share Units granted to him or her under this Agreement subject
to all provisions of the Plan and this Agreement, including the provisions in
the agreement regarding “Misconduct” and “Competitor Conduct” and “Special
Forfeiture and Repayment Rules” set forth in Paragraph 4 above; (c) represents
that he or she understands that the acceptance of this Agreement through an
on-line or electronic system, if applicable, carries the same legal significance
as if he or she manually signed the Agreement; and (d) agrees that no transfer
of the Shares delivered in respect of the Performance Share Units may be made
unless the Shares have been duly registered under all applicable Federal and
state securities laws pursuant to a then-effective registration which
contemplates the proposed transfer or unless the Company has received a written
opinion of, or satisfactory to, its legal counsel that the proposed transfer is
exempt from such registration.

 

[

Awardee’s Signature

 

Date]

 

8



--------------------------------------------------------------------------------

CARDINAL HEALTH, INC.

Statement of Performance Goals

 

A-1